o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 ------------------ number release date genin-130256-13 uil ----------------------- ----------------- ---------------------------------------- ------------------------------------- dear ------------ this is in response to your request for a general information_letter dated date concerning whether a wholly privately owned company can be a political_subdivision or an instrumentality of a state or political_subdivision within the meaning of internal_revenue_code code sec_3121 sec_3121 was added to the code by the omnibus budget reconciliation act of this section generally expands the definition of employment for purposes of the federal_insurance_contributions_act to include service as an employee for a state_or_local_government entity sec_3121 requires in relevant part that an instrumentality be wholly owned by the state or any political_subdivision thereof the fact that employees of an entity are members of a sec_3121 retirement_system is not determinative of whether the entity is an instrumentality of a state or political_subdivision an entity that is wholly privately owned cannot qualify as an instrumentality of a state or political_subdivision within the meaning of sec_3121 in revrul_57_128 1957_1_cb_311 the service provided the following six factors to be taken into consideration when determining whether an entity is an instrumentality of a state_or_local_government within the meaning of sec_3121 whether it is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner whether control and supervision of the organization is vested in public authority or authorities if express or implied statutory or other authority is necessary for the genin-130256-13 creation and or use of such an instrumentality and whether such authority exists and the degree of financial autonomy and the source of its operating_expenses if an entity cannot satisfy the factors of revrul_57_128 the entity is not an instrumentality of a state_or_local_government within the meaning of sec_3121 even if its employees participate in a retirement_system maintained by a state_or_local_government we hope this general information is helpful if you have any questions please contact -------------------- of my staff ------ can be reached at --------------------- sincerely _________________________ lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities
